DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 06, 2021 has been entered. Claims 1-2, 4-12, 14 and 16-18 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-10, 12, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tran et al. (US 2018/0243033 A1) (hereinafter – Tran).

Regarding claim 1, Tran discloses An apparatus for evaluating a patient's vasculature, comprising (Abstract and entire document)
a processing unit configured to: receive intravascular measurement data acquired by an intravascular measurement device while positioned within a vessel of interest of the patient's vasculature, wherein the vessel of interest comprises a stenosis, and wherein the intravascular measurement data is representative of blood flow through the vessel of interest (Para. [0028], “In some embodiments, step 202 may include receiving a representation comprising patient-specific image data of a vascular system, vasculature, or a vessel of interest of a patient. For example, the image data may be received from computerized tomography (CT), magnetic resonance imaging (MRI), ultrasound, ;
retrieve a reference value of a health parameter, wherein the reference value is representative of the blood flow through a healthy vessel (Para. [0023], “For example, a lumen narrowing score (LNS) may help track the location of the diseased region(s), by comparing a lumen's actual measurements to a healthy or idealized measurement.”);
retrieve a patient-specific value of the health parameter (Para. [0023], “For example, a lumen narrowing score (LNS) may help track the location of the diseased region(s), by comparing a lumen's actual measurements to a healthy or idealized measurement.”);
determine a patient-specific correction factor based on the reference value and the patient-specific value (Para. [0023], “For example, a lumen narrowing score (LNS) may help track the location of the diseased region(s), by comparing a lumen's actual measurements to a healthy or idealized measurement.”);
apply the patient-specific correction factor to the intravascular measurement data (Para. [0023], “For example, a lumen narrowing score (LNS) may help track the location of the diseased region(s), by comparing a lumen's actual measurements to a healthy or idealized measurement.”); and
output the corrected intravascular measurement data to a display in communication with the processing unit (Para. [0043], “For example, a representation of the vasculature may be provided in color, and a color spectrum may be used to indicate variations in computed metric of interest (e.g., FFR, LNS, etc.) throughout the representation of the vasculature.”).
Regarding claim 2, Tran discloses Apparatus according to claim 1, wherein the intravascular measurement data is acquired by a measurement of a Fractional Flow Reserve (FFR) and/or an Instantaneous wave-Free Ratio (iFR) (Para. [0031], “a calculated or measured fractional flow reserve .
Regarding claim 4, Tran discloses Apparatus according to claim 1, wherein the patient-specific correction factor is related to an aortic pressure value and/or a resistance of a microvasculature of the patient (Para. [0021], “For purposes of this disclosure, blood flow characteristics may include, but are not limited to, blood pressure, fractional flow reserve (FFR), computational tomography derived fractional flow reserve (FFR-CT), blood flow rate or flow velocity, a velocity or pressure field, hemodynamic forces, and organ and/or tissue perfusion characteristics”).
Regarding claim 5, Tran discloses Apparatus according to claim 1, wherein the processing unit is configured to determine the patient-specific correction factor using a machine learning algorithm (FIG. 5, and para. [0034], “he machine learning method may use a database of healthy vessel sections and may map geometric features (e.g., average downstream area, crown volume, ratio of volume to length, etc.), as well as physiology-derived features (e.g., Murray's law describing the relationship between parent to daughter vessels in healthy vasculature). At least one machine learning based method for determining the location may be described in step 306B of method 300, as depicted in FIG. 3, and further described in method 500, as depicted in FIG. 5.”);
wherein the patient-specific value of the health parameter is situated within a patient data matrix that is input into the machine learning algorithm for training the algorithm (Para. [0071], “The training phase involves, for example, the training of a machine learning algorithm using a training data set comprising of domain and range data. The domain data may include, for example, a list of features that may be predictive of healthy lumen measurements, and the range data may include the healthy lumen measurements.”);
and wherein the patient-specific correction factor comprises a prediction of the patient-specific correction factor by the machine learning algorithm based on said training (FIG. 5, and para. .
Regarding claim 6, Tran discloses Apparatus according to claim 5, wherein the training of the algorithm further comprises an input of first, pressure-based values and second, flow-based values to the machine learning algorithm (Para. [0071], “The training phase involves, for example, the training of a machine learning algorithm using a training data set comprising of domain and range data. The domain data may include, for example, a list of features that may be predictive of healthy lumen measurements, and the range data may include the healthy lumen measurements.”).
Regarding claim 7, Tran discloses Apparatus according to claim 5, wherein the patient data matrix comprises one or more of historic patient data, patient- specific data that has been acquired using a medical measurement modality, patient-specific personal data and/or patient-specific treatment data (Para. [0071], “The training phase involves, for example, the training of a machine learning algorithm using a training data set comprising of domain and range data. The domain data may include, for example, a list of features that may be predictive of healthy lumen measurements, and the range data may include the healthy lumen measurements.”).
Regarding claim 8, Tran discloses Apparatus according to claim 1, wherein the processing unit is configured to determine the patient-specific correction factor by comparing the reference value of the health parameter and the patient-specific value the health parameter to one another (Para. [0023], “For example, a lumen narrowing score (LNS) may help track the location of the diseased region(s), by comparing a lumen's actual measurements to a healthy or idealized measurement.”).
Regarding claim 9, Tran discloses Apparatus according to claim 8, wherein the patient-specific value of the health parameter comprises a hemodynamic parameter derived on the basis of at least one image data of the patient's vasculature (Para. [0021], “For purposes of this disclosure, blood flow characteristics may include, but are not limited to, blood pressure, fractional flow reserve (FFR), computational tomography derived fractional flow reserve (FFR-CT), blood flow rate or flow velocity, a velocity or pressure field, hemodynamic forces, and organ and/or tissue perfusion characteristics”).
Regarding claim 10, Tran discloses A system for evaluating a patient's vasculature, the system comprising (See claim 1):
an apparatus for evaluating a patient's vasculature according to claim 1 (See claim 1); and
a database configured to store the patient-specific value of the health parameter (Para. [0082], “Server systems 106 may then save the results of the machine-learning algorithm (e.g., feature weights) to a digital representation (e.g., the memory or digital storage (e.g., hard drive, network drive) of a computational device such as a computer, laptop, DSP, server, etc.). The stored feature weights may define the extent to which features (e.g., geometrical characteristics, anatomical characteristics, physiological characteristics, biographical characteristics, hemodynamic characteristics, etc.) are predictive of the lumen measurements at one or more points of the vasculature, vessel, or section of the vessel.”).
Regarding claim 12, Tran discloses Method for evaluating a patient's vasculature, the method comprising the steps of (Abstract and entire document):
receiving intravascular measurement data acquired by an intravascular measurement device while positioned within a vessel of interest of the patient's vasculature, wherein the vessel of interest comprises a stenosis, and wherein the intravascular measurement data is representative of blood flow through the vessel of interest (Para. [0028], “In some embodiments, step 202 may include receiving a representation comprising patient-specific image data of a vascular system, vasculature, or a ;
retrieving a reference value of a health parameter, wherein the reference value is representative of the blood flow through a healthy vessel (Para. [0023], “For example, a lumen narrowing score (LNS) may help track the location of the diseased region(s), by comparing a lumen's actual measurements to a healthy or idealized measurement.”);
retrieving a patient-specific value of the health parameter (Para. [0023], “For example, a lumen narrowing score (LNS) may help track the location of the diseased region(s), by comparing a lumen's actual measurements to a healthy or idealized measurement.”);
determining a patient-specific correction factor based on the reference value and the patient-specific value (Para. [0023], “For example, a lumen narrowing score (LNS) may help track the location of the diseased region(s), by comparing a lumen's actual measurements to a healthy or idealized measurement.”);
applying the patient-specific correction factor to the intravascular measurement data (Para. [0023], “For example, a lumen narrowing score (LNS) may help track the location of the diseased region(s), by comparing a lumen's actual measurements to a healthy or idealized measurement.”); and
outputting the corrected intravascular measurement data to a display (Para. [0043], “For example, a representation of the vasculature may be provided in color, and a color spectrum may be used to indicate variations in computed metric of interest (e.g., FFR, LNS, etc.) throughout the representation of the vasculature.”).
Regarding claim 14, Tran discloses A non-transitory computer-readable medium, having program code recorded thereon, the program code comprising (Abstract and entire document):
code for causing an apparatus to receive intravascular measurement data acquired by an intravascular measurement device while positioned within a vessel of interest of a patient's vasculature, wherein the vessel of interest comprises a stenosis, and wherein the intravascular measurement data is representative of blood flow through the vessel of interest (Para. [0028], “In some embodiments, step 202 may include receiving a representation comprising patient-specific image data of a vascular system, vasculature, or a vessel of interest of a patient. For example, the image data may be received from computerized tomography (CT), magnetic resonance imaging (MRI), ultrasound, intravenous ultrasound (IVUS), optical coherence tomography (OCT), etc.” and para. [0033], “diseased region may refer to, for example, a lesion, a stenosis, and/or a plaque in the vasculature.”);
code for causing the apparatus to retrieve a reference value of a health parameter, wherein the reference value is representative of the blood flow through a healthy vessel (Para. [0023], “For example, a lumen narrowing score (LNS) may help track the location of the diseased region(s), by comparing a lumen's actual measurements to a healthy or idealized measurement.”);
code for causing the apparatus to retrieve a patient-specific value of the health parameter (Para. [0023], “For example, a lumen narrowing score (LNS) may help track the location of the diseased region(s), by comparing a lumen's actual measurements to a healthy or idealized measurement.”);
code for causing the apparatus to determine a patient-specific correction factor based on the reference value and the patient-specific value (Para. [0023], “For example, a lumen narrowing score (LNS) may help track the location of the diseased region(s), by comparing a lumen's actual measurements to a healthy or idealized measurement.”);
and code for causing the apparatus to apply the patient-specific correction factor to the intravascular measurement data (Para. [0023], “For example, a lumen narrowing score (LNS) may help track the location of the diseased region(s), by comparing a lumen's actual measurements to a healthy or idealized measurement.”);
and code for causing the apparatus to output the corrected intravascular measurement data to a display (Para. [0043], “For example, a representation of the vasculature may be provided in color, and a color spectrum may be used to indicate variations in computed metric of interest (e.g., FFR, LNS, etc.) throughout the representation of the vasculature.”).
Regarding claim 16, Tran discloses Apparatus according to claim 1, wherein the patient-specific correction factor comprises a ratio between the patient-specific value and the reference value (Para. [0043], “For example, a representation of the vasculature may be provided in color, and a color spectrum may be used to indicate variations in computed metric of interest (e.g., FFR, LNS, etc.) throughout the representation of the vasculature.”).
Regarding claim 17, Tran discloses Apparatus according to claim 1, wherein the processing unit is configured to automatically retrieve the patient-specific value of the health parameter in response to receiving the intravascular measurement data (Para. [0048], “The measurements may be made manually or automatically using an image processor analyzing the received representation.”).
Regarding claim 18, Tran discloses Apparatus according to claim 1, wherein the intravascular measurement data is representative of a first effect on the blood flow by the stenosis, wherein the patient-specific value of the health parameter is representative of a second effect on the blood flow by a medical condition different than the stenosis, wherein the corrected intravascular measurement data is representative of the first effect and the second effect (Para. [0023], “These metrics may be used to track the location of diseased regions and assess the range or extent (e.g., vascular length or disease severity) of a diseased region by determining, for example, a stenosis location, and various anatomical or geometric characteristics (e.g., length, diameters, vessel or lumen narrowing, etc.). For example, a lumen narrowing score (LNS) may help track the location of the diseased region(s), by comparing a lumen's actual measurements to a healthy or idealized measurement.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 2018/0243033 A1) (hereinafter – Tran) in view of Hume et al (US 2013/0047113 A1).

Regarding claim 11, Tran discloses System according to claim 10, Tran fails to disclose wherein the patient database comprises a Picture Archiving and Communication System (PACS) and/or a Hospital Information System (HIS) and/or a Radiology Information System (RIS).
However, in the same field of endeavor, Hume teaches wherein the patient database comprises a Picture Archiving and Communication System (PACS) and/or a Hospital Information System (HIS) and/or a Radiology Information System (RIS) (Para. [0032], “Referring now to the figures, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system as taught by Tran to include a specific database as taught by Hume in order to access common patient databases by anyone (Para. [0032], “Any number of users/clinicians, including without limitation nurses, doctors, hospital administrators, etc., who have different data needs, may access the graphical interface platform 122, and information provided on the graphical interface platform 122 can be configured accordingly.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-12, 14 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/DEVIN B HENSON/Primary Examiner, Art Unit 3791